DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 31, 33-41, 43-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 31, the prior art does not disclose or fairly suggest an imaging device with “a first lower electrode disposed above the semiconductor substrate, the first lower electrode being divided into a first portion and a second portion;… wherein the first on-chip lens overlaps the first portion and the second portion of the first lower electrode in the plan view,… wherein the first portion of the first lower electrode is surrounded by the second portion of the first lower electrode” along with other limitations of the claim.
The limitation “wherein the first on-chip lens overlaps the first portion and the second portion of the first lower electrode in the plan view” means that the first and second portions of the lower electrode belong to a single pixel.
Regarding claim 39, the prior art of record does not disclose or fairly suggest an imaging device with a “first lower electrode being divided into a first portion and a second portion” and “wherein the first portion of the lower electrode is electrically connected to the first semiconductor region and the second portion of the lower electrode is electrically connected to the second semiconductor region, and wherein both the first and the second portions of the lower electrode overlap at least a portion of the first photoelectric conversion unit in a plan view,” and “a ground connection coupled to one of the first portion or the second portion of the lower electrode” along with other limitations of the claim.
The limitation “wherein both the first and the second portions of the lower electrode overlap at least a portion of the first photoelectric conversion unit in a plan view” means that the first and second portions of the lower electrode must cover a single pixel.
Regarding claim 41, the prior art does not disclose or fairly suggest an imaging device with “a first lower electrode disposed above the semiconductor substrate, the first lower electrode being divided into a first portion and a second portion;… wherein the first on-chip lens overlaps the first portion and the second portion of the first lower electrode in the plan view,… wherein the first portion of the first lower electrode is surrounded by the second portion of the first lower electrode” along with other limitations of the claim.
The closest prior art are Yamaguchi (US 2011/0019042 A1), Maehara (US 2006/0196533 A1), Kawai (US 2011/0109776 A1), Takase et al. (US 2015/0195466 A1), and Takamiya et al. (US 2011/0273602 A1).
Yamaguchi teaches an imaging element comprising of an organic imaging element stacked above two photodiodes (see Figs. 1 & 4 of Yamaguchi).  But Yamaguchi does not disclose that the lower electrode (38a in Fig. 1 of Yamaguchi) is divided into two portions.  Maehara teaches an imaging element comprising of an upper electrode (transparent counter electrode in Fig. 1 of Maehara), an organic photoelectric conversion layer (8-9), and a lower electrode (14) which is divided into a first portion and a second portion.  Each of the first and second portions is connected to a charge storage region (25).  However, Maehara does not teach that either the first or second portion is connected to the ground, or in other words, a ground connection coupled to one of the first and second portions of the lower electrode.  
Kawai teaches an imaging element comprising of an upper electrode (34 in Fig. 9 of Kawai), an organic photoelectric conversion layer (32), and a lower electrode (31a/b) which is divided into a first portion (31a) and a second portion (31b).  Each of the first and second portions is connected to a charge storage region (33a/b).  These are used for phase different focus detection technique.  However Kawai does not teach that either the first or second portion is connected to the ground, or in other words, a ground connection coupled to one of the first and second portions of the lower electrode.
Takase teaches an imaging element comprising of an upper electrode (105 in Fig. 3A/B & 7A/B of Takase), an organic photoelectric conversion layer (104), and a lower electrode which is divided into a first portion (103A/B) and a second portion (103C in Fig. 3A and 304D in Fig. 7A).  Takase teaches the first portion of the lower electrode is connected to a floating diffusion region (25) and the second portion of the lower electrode is connected to the ground by a wiring layer (102). A hypothetical combination of either Maehara or Kawai with Takase would teach that the second portion of the lower electrode (of Maehara or Kawai) to be connected to the ground via a wiring, which is different than the requirement of claims 31 and 41 that the second portion of the lower electrode must be connected to the second semiconductor region and subsequently to the ground.
Takamiya teaches an imaging device (107 in Figs. 1, 5-6B of Takamiya).  The imaging device comprises an array of imaging pixels (see Fig. 5 of Takamiya) that includes pairs of focus detection pixels (1-3, 1-3 in Figs. 5-6B) utilizing phase difference technique (see description on bottom half of [0042] of Takamiya).  The focus detection pixels have similar structure as the normal imaging pixels (see Figs. 6A-B) except the coverage of the lower electrode (51 in Fig. 5-6B).  In plan view, the lower electrodes of each pair (for example 51-11/51-21 and 51-31/51-41) are arranged so that their centers of gravity of the light are displaced from one another (see Fig. 5).  As a consequence, one of the lower electrodes (51-21) of one pixel of the pair is larger than each of the two lower electrodes (51-31/51-41) of the other pixel in the pair in plan view.  However, Takamiya does not teach that either lower electrodes is connected to ground, or that one lower electrode surround the other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822